Citation Nr: 1107524	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a prolapsed uterus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 
2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge (VLJ) in June 2010.

This claim was the subject of an October 2010 Board remand. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

In October 2010, the Board directed the RO/AMC to properly 
certify the Veteran's case and provide the Veteran with 
notification about further submission of evidence under 38 C.F.R. 
§ 19.36 (2010). 

As was noted in October 2010, in June 2010, the Veteran submitted 
a VA form 9 (Substantive Appeal) relative to the denial of 
service connection for a prolapsed uterus, status post 
hysterectomy. Under 38 C.F.R. § 19.35, following receipt of a 
timely Substantive Appeal, the agency of original jurisdiction 
will certify the case to the Board of Veterans' Appeals. 
Certification is accomplished by the completion of VA Form 8, 
``Certification of Appeal.'' While the certification is used for 
administrative purposes and does not serve to either confer or 
deprive the Board of Veterans' Appeals of jurisdiction over an 
issue, the provisions of 38 C.F.R. § 19.36 also provide further 
opportunities for claimants to submit additional evidence and 
argument. The regulation provides that when an appeal is 
certified to the Board of Veterans' Appeals for appellate review 
and the appellate record is transferred to the Board, the 
appellant and his or her representative, if any, will be notified 
in writing of the certification and transfer and of the time 
limit for requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence 
described in Rule of Practice 1304 (Sec. 20.1304 of this 
chapter).

The record does not reflect that this action was completed by the 
RO/AMC. See Stegall v. West, 11 Vet. App. 268 (1998) (holding 
that a Veteran is entitled to compliance with a Board remand).

An October 2010 RO memorandum indicates that the issue of 
entitlement to service connection for a prolapsed uterus was to 
be certified for the Board's review and then returned to the 
Board for review.

A November 2010 letter from the Board to the Veteran indicates 
that the Board received the claim for review. The letter states 
that a "letter that your local VA regional office sent you when 
it forwarded your VA claims file to the Board includes important 
information." However, the record does not reflect that the RO 
sent such a letter. 

The appeal has not been certified for review by the Board, and is 
therefore REMANDED for the following action:

The RO/AMC will certify to the Board the 
issue of entitlement to service connection 
for a prolapsed uterus. Any and all 
appropriate appellate procedures, including 
notice to the Veteran about her rights to 
submit further evidence to substantiate her 
claim, will attend this processing.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (holding that a remand by the Board confers on a 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.)

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


